19-23649-rdd       Doc 708        Filed 12/26/19 Entered 12/26/19 19:40:30                    Main Document
                                                Pg 1 of 32



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)



                                        AFFIDAVIT OF SERVICE

        I, Sonia Akter, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On December 18, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Expedited Master
Service List attached hereto as Exhibit A:

         Agenda for December 19, 2019 Omnibus Hearing [Docket No. 659]

        On December 18, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served via email on the Reviewing Parties Service
List attached hereto as Exhibit B:

         Affidavit and Disclosure Statement of John T. Cox III, on Behalf of Lynn Pinker Cox &
          Hurst, LLP [Docket No. 663]

         Affidavit and Disclosure Statement of Margaret J. Strange, on Behalf of Purdue Pharma
          L.P. [Docket No. 664]

         Affidavit and Disclosure Statement of Andrew H. Myers, on Behalf of Purdue Pharma Inc.
          and Purdue Pharma LP [Docket No. 669]

         Affidavit and Disclosure Statement of Richard A. Mincer, on Behalf of Hirst Applegate,
          LLP [Docket No. 670]

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd    Doc 708     Filed 12/26/19 Entered 12/26/19 19:40:30           Main Document
                                          Pg 2 of 32


       On December 18, 2019, at my direction and under my supervision, employees of Prime
   Clerk caused the following documents to be served (1) via email on the Email Master Service
   List attached hereto as Exhibit C; and (2) via first class mail on the Hardcopy Master Service
   List attached hereto as Exhibit D:
      Certificate of No Objection Regarding Notice of Hearing on Motion of Debtors for Entry
       of an Order Extending the Deadline to Assume or Reject Unexpired Leases of
       Nonresidential Real Property [Docket No 665]

      Certificate of No Objection Regarding Notice of Hearing on Motion of Debtors to Extend
       the Time to File Notices of Removal of Civil Actions [Docket No. 666]

      Certificate of No Objection Regarding Notice of Hearing on Application of Debtors for
       an Order Authorizing them to Retain and Employ Jones Day as Special Counsel, nunc
       pro tunc to the Petition Date [Docket No. 667]

      Certificate of No Objection Regarding Notice of Hearing on Application of Debtors for
       Authority to Retain and Employ Arnold & Porter Kaye Scholer LLP as Special Counsel
       to the Debtors nunc pro tunc to the Petition Date [Docket No. 668]

      Supplemental Declaration of Jesse Delconte of AlixPartners, LLP [Docket No. 671]

    At my direction and under my supervision, Prime Clerk caused the following documents to be
served on December 18, 2019 via first class mail on the Hardcopy Master Service List attached
hereto as Exhibit D; and on December 19, 2019 via email on the Email Master Service List
attached hereto as Exhibit C:
      Second Supplemental Declaration of Devon M. Brady in Further Support of Debtors'
       Application for Order Authorizing Retention and Employment of Ernst & Young LLP as
       its Auditor, nunc pro tunc to the Petition Date [Docket No. 673]

      Amended Agenda for December 19, 2019 Omnibus Hearing [Docket No. 675]

       On December 19, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via email on the Reviewing Parties Service List
attached hereto as Exhibit B:

      Affidavit and Disclosure Statement of Harold H. Fox, on Behalf of Steptoe & Johnson LLP
       [Docket No. 674]




                                               2
19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                       Pg 3 of 32
19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                       Pg 4 of 32


                                     Exhibit A
                                             19-23649-rdd        Doc 708               Filed 12/26/19 Entered 12/26/19 19:40:30                             Main Document
                                                                                                     Pg 5 of 32
                                                                                                          Exhibit A
                                                                                                  Expedited Master Service List
                                                                                                    Served as set forth below
                      DESCRIPTION                                         NAME                                          ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                                   Attn: Christopher B. Spuches, Esq.
                                                                                                   55 Alhambra Plaza, Suite 800
Counsel to the Attorney General, State of Florida     Agentis PLLC                                 Coral Gables FL 33134                               cbs@agentislaw.com               Email
                                                                                                   Attn: President or General Counsel
                                                                                                   180 W. Germantown Pike
Top 3 Largest Secured Creditor                        Air Liquide Industrial U.S. LP               East Norriton PA 19401                                                               Overnight Mail
                                                                                                                                                       idizengoff@akingump.com
                                                                                                 Attn: Ira S. Dizengoff, Arik Preis, Mitchell P.       apreis@akingump.com
                                                                                                 Hurley, Sara L. Brauner, & Edan Lisovicz              mhurley@akingump.com
Counsel to the Official Committee of Unsecured                                                   One Bryant Park                                       sbrauner@akingump.com
Creditors of Purdue Pharma L.P., et al.              Akin Gump Strauss Hauer & Feld LLP          New York NY 10036                                     elisovicz@akingump.com           Email
                                                                                                 Attn: William Hao
Counsel to OptumRX, Inc.                             Alston & Bird LLP                           New York NY 10016‐1387                                william.hao@alston.com           Email
                                                                                                 Attn: William Sugden and Jacob Johnson
                                                                                                 1201 West Peachtree Street                            will.sugden@alston.com
Counsel to OptumRX, Inc.                             Alston & Bird LLP                           Atlanta GA 30309‐3424                                 jacob.johnson@alston.com         Email
                                                                                                 Attn: Anne Andrews, Sean T. Higgins, Robert S.        aa@andrewsthornton.com
                                                                                                 Siko                                                  shiggins@andrewsthornton.com
                                                                                                 4701 Von Karman Ave, Suite 300                        rsiko@andrewsthornton.com
Counsel to Ryan Hampton                              Andrews & Thornton                          Newport Beach CA 92660                                                                 Email
                                                                                                 Attn: Edward E. Neiger, Esq. Jennifer A. Christian,
                                                                                                 Esq.
                                                                                                 151 W. 46th St., 4th Floor                            eneiger@askllp.com
Counsel to the Ad Hoc Group of Individual Victims    Ask LLP                                     New York NY 10036                                     jchristian@askllp.com            Email
                                                                                                 Attn: Jennifer L. Vandermeuse ‐ Assistant
                                                                                                 Attorney General
                                                                                                 17 West Main Street, P.O. Box 7857
State Attorney General                               Attorney General for the State of Wisconsin Madison WI 53707                                      vandermeusejl@doj.state.wi.us    Email
                                                                                                 Attn: Tobey M. Daluz and Laurel D. Roglen
                                                                                                 919 N. Market Street, 11th Floor                      daluzt@ballardspahr.com
Counsel to DuPont de Nemours, Inc.                   Ballard Spahr LLP                           Wilmington DE 19801                                   roglenl@ballardspahr.com         Email
Counsel to Community Health Systems, Inc., Tenet                                                 Attn: John W. Barrett, Esq.
Healthcare Corporation, and Infirmary Health System,                                             P.O. Box 927
Inc., And Class of approximately 384 hospitals on                                                404 Court Square
Exhibit A                                            Barrett Law Group, P.A.                     Lexington MS 39095                                    DonBarrettPA@gmail.com           Email
                                                                                                 Attn: Justin R. Alberto, Erin R. Fay, & Daniel N.
                                                                                                 Brogan                                                jalberto@bayardlaw.com
Counsel to the Official Committee of Unsecured                                                   600 North King Street, Suite 400                      efay@bayardlaw.com
Creditors of Purdue Pharma L.P., et al.              Bayard, P.A.                                Wilmington DE 19801                                   dbrogan@bayardlaw.com            Email

                                                                                                   Attn: Morgan R. Bentley and David A. Wallace
Counsel to Sarasota County Public Hospital District                                                783 South Orange Avenue, Third Floor                mbentley@bentleyandbruning.com
d/b/a Sarasota Memorial Health Care System, Inc.      Bentley & Bruning P.A.                       Sarasota FL 34236                                   dwallace@bentleyandbruning.com   Email




         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                          Page 1 of 13
                                              19-23649-rdd          Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                               Main Document
                                                                                                    Pg 6 of 32
                                                                                                          Exhibit A
                                                                                                  Expedited Master Service List
                                                                                                    Served as set forth below
                       DESCRIPTION                                            NAME                                       ADDRESS                                          EMAIL            METHOD OF SERVICE

                                                                                                   Attn: Lawrence M. Schwab and Kenneth T. Law
                                                                                                   633 Menlo Ave, Suite 100
Counsel to United Parcel Service, Inc.                    Bialson, Bergen & Schwab                 Menlo Park CA 94025                                  Klaw@bbslaw.com                 Email
                                                                                                   Attn: T Feil
                                                                                                   3732 W. 120th Street
Interested Party                                          BMC Group, Inc.                          Hawthorne CA 90250                                   bmc@ecfAlerts.com               Email
                                                                                                   Attn: Daniel S. Connolly & Robert G. Burns
Counsel to Dr. Richard Sackler, Jonathan Sackler,                                                  1251 Avenue of the Americas, 49th Floor              daniel.connolly@bracewell.com
David Sackler, and Beverly Sackler                        Bracewell LLP                            New York NY 10020‐1100                               robert.burns@bracewell.com      Email
                                                                                                   Attn: Donald K. Ludman
                                                                                                   6 North Broad Street, Suite 100
Attorneys for SAP America, Inc., SAP SE, and Ariba, Inc. Brown & Connery, LLP                      Woodbury NJ 08096                                    dludman@brownconnery.com        Email
                                                                                                   Attn: Gerard T. Cicero and David J. Molton
Counsel to Ad Hoc Committee of Governmental and                                                    7 Times Square                                       GCicero@brownrudnick.com
other Contingent Litigation Claimants                     Brown Rudnick LLP                        New York NY 10036                                    DMolton@brownrudnick.com        Email
                                                                                                   Attn: Steven D. Pohl
Counsel to Ad Hoc Committee of Governmental and                                                    One Financial Center
other Contingent Litigation Claimants                     Brown Rudnick LLP                        Boston MA 02111                                      spohl@brownrudnick.com          Email
                                                                                                   Attn: Jeffrey K. Garfinkle, Esq., Daniel H. Slate,
                                                                                                   Esq.
Counsel to Mckesson Corporation, on Behalf of itself                                               18400 Von Karman Avenue, Suite 800                   jgarfinkle@buchalter.com
and Certain Corporate Affiliates                          Buchalter, a Professional Corporation    Irvine CA 92612‐0514                                 dslate@buchalter.com            Email
                                                                                                   Attn: Bernard A. Eskandari, Timothy D. Lundgren,
                                                                                                   and Michelle Burkart                                 bernard.eskandari@doj.ca.gov
                                                                                                   300 South Spring Street, Suite 1702                  michelle.burkart@doj.ca.gov
Counsel to the People of the State of California          California Department of Justice         Los Angeles CA 90013                                 timothy.lundgren@doj.ca.gov     Email
                                                                                                   Attn: Judith A. Fiorentini ‐ Supervising Deputy
                                                                                                   Attorney General
                                                                                                   600 West Broadway, Suite 1800
Counsel for the People of the State of California         California Department of Justice         San Diego CA 92101                                   judith.fiorentini@doj.ca.gov    Email
                                                                                                   Attn: Kevin Maclay, James Wehner, Jeffrey            kmaclay@capdale.com
                                                                                                   Liesemer, Todd Phillips                              jwehner@capdale.com
Counsel to the Multi‐State Governmental Entities                                                   One Thomas Circle, NW, Suite 1100                    jliesemer@capdale.com
Group                                                     Caplin & Drysdale, Chartered             Washington DC 20005                                  tphillips@capdale.com           Email
                                                                                                   Attn: Aaron R. Cahn
Counsel to the State of West Virginia, ex. rel. Patrick                                            2 Wall Street
Morrisey, Attorney General                                Carter Ledyard & Milburn LLP             New York NY 10005                                    bankruptcy@clm.com              Email
                                                                                                   Purdue Pharma L.P. ‐ Chambers Copy
                                                                                                   US Bankruptcy Court SDNY
United States Bankruptcy Court for the Southern                                                    300 Quarropas Street, Room 248
District of New York                                      Chambers of Honorable Robert D. Drain    White Plains NY 10601                                                                Overnight Mail




          In re: Purdue Pharma L.P., et al.
          Case No. 19‐23649 (RDD)                                                                         Page 2 of 13
                                             19-23649-rdd       Doc 708            Filed 12/26/19 Entered 12/26/19 19:40:30                       Main Document
                                                                                                 Pg 7 of 32
                                                                                                   Exhibit A
                                                                                           Expedited Master Service List
                                                                                             Served as set forth below
                      DESCRIPTION                                       NAME                                     ADDRESS                                     EMAIL             METHOD OF SERVICE
                                                                                            Attn: Eric M. Gold, Assistant AG
                                                                                            Chief, Health Care Division
                                                                                            Office of the AG, One Ashburton Place
Counsel to the Commonwealth of Massachusetts          Commonwealth of Massachusetts         Boston MA 02108                                  eric.gold@mass.gov             Email
                                                                                            Attn: Carol E. Momjian ‐ Senior Deputy AG
                                                                                            Office of AG, The Phoenix Building
                                                                                            1600 Arch Street, Suite 300
Counsel to Commonwealth of Pennsylvania               Commonwealth of Pennsylvania          Philadelphia PA 19103                            cmomjian@attorneygeneral.gov   Email
                                                                                            Attn: Bankruptcy Department
                                                                                            Apartado 9020192
State Attorney General                                Commonwealth of Puerto Rico           San Juan PR 00902‐0192                                                          Overnight Mail
                                                                                            Attn: J. Michael Connolly
                                                                                            1600 Wilson Boulevard, Suite 700
Counsel to the State of Arizona                       Consovoy McCarthy PLLC                Arlington VA 22201                               mike@consovoymccarthy.com      Email
                                                                                            Attn: Donald Creadore
                                                                                            450 Seventh Avenue
                                                                                            Suite 1408
Counsel for NAS Ad Hoc Committee                     Creadore Law Firm PC                   New York NY 10123                                donald@creadorelawfirm.com     Email
Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System,                                        Attn: Jonathan W. Cuneo, Esq.
Inc., And Class of approximately 384 hospitals on                                           16 Court Street, Suite 1012
Exhibit A                                            Cuneo Gilbert & Laduca, LLP            Brooklyn NY 11241                                jonc@cuneolaw.com              Email
Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System,                                        Attn: Jonathan W. Cuneo, Esq.
Inc., And Class of approximately 384 hospitals on                                           4725 Wisconsin Avenue, NW, Suite 200
Exhibit A                                            Cuneo Gilbert & Laduca, LLP            Washington DC 20016                              jonc@cuneolaw.com              Email
                                                                                            Attn: Marshall Scott Huebner, Benjamin S.
                                                                                            Kaminetzky, Timothy Graulich, Christopher
                                                                                            Robertson and Eli J. Vonnegut
                                                                                            450 Lexington Avenue
Counsel to the Debtors and Debtors in Possession      Davis Polk & Wardwell LLP             New York NY 10017                                Purdue.noticing@dpw.com        Email
                                                                                            Attn: Gregory D. Willard
                                                                                            16090 Swingley Ridge Road
                                                                                            Suite 620
Counsel to the State of Missouri                      Doster, Ullom & Boyle, LLC            St. Louis MO 63017                               GWillard@dubllc.com            Email
                                                                                            Attn: Robert M. Adams, Artemus W. Ham, & Erica
                                                                                            D. Entsminger                                    badams@egletlaw.com
Counsel to Counsel to Nevada Counties and                                                   400 South 7th Street, Suite 400                  aham@egletlaw.com
Municipalities                                        Eglet Adams                           Las Vegas NV 89101                               eentsminger@egletlaw.com       Email
                                                                                            Attn: Geoffrey S. Goodman
Counsel to CVS Caremark Part D Services, L.L.C. and                                         321 N. Clark Street, Suite 2800
CaremarkPCS Health, L.L.C.                            Foley & Lardner LLP                   Chicago IL 60654‐5313                            ggoodman@foley.com             Email
                                                                                            Attn: Leah M. Eisenberg, Esq.
Counsel to CVS Caremark Part D Services, L.L.C. and                                         90 Park Avenue
CaremarkPCS Health, L.L.C.                            Foley & Lardner LLP                   New York NY 10016                                leisenberg@foley.com           Email



         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                   Page 3 of 13
                                             19-23649-rdd         Doc 708          Filed 12/26/19 Entered 12/26/19 19:40:30                          Main Document
                                                                                                 Pg 8 of 32
                                                                                                   Exhibit A
                                                                                           Expedited Master Service List
                                                                                             Served as set forth below
                      DESCRIPTION                                          NAME                                   ADDRESS                                         EMAIL                  METHOD OF SERVICE

                                                                                            Attn: Suj M. Pandya and Margaret M. Anderson
Counsel to Old Republic Insurance Company and its                                           200 W. Madison Street, Suite 3000                   spandya@foxswibel.com
affiliated entities                                    Fox Swibel Levin & Carroll LLP       Chicago IL 60606                                    panderson@foxswibel.com               Email
Counsel to Walgreen Co., Walgreen Eastern Co., Inc.,                                        Attn: Joseph D. Frank and Jeremy C. Kleinman
Walgreen Arizona Drug Co., for themselves and                                               1327 W. Washington Blvd., Suite 5 G‐H               jfrank@fgllp.com
certain corporate affiliates and subsidiaries          Frankgecker LLP                      Chicago IL 60607                                    jkleinman@fgllp.com                   Email
                                                                                            Attn: Craig Literland, Kami Quinn, and Scott
                                                                                            Gilbert
                                                                                            1100 New York Ave., NW                              litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and                                             Suite 700                                           quinnk@gilbertlegal.com
other Contingent Litigation Claimants                  Gilbert, LLP                         Washington DC 20005                                 gilberts@gilbertlegal.com             Email
                                                                                            Attn: Katherine Stadler
Counsel to the Arkansas Plaintiffs and the Tennessee                                        One East Main Street, Suite 500
Plaintiffs                                             Godfrey & Kahn, S.C.                 Madison WI 53703                                    kstadler@gklaw.com                    Email
                                                                                            Attn: Michael H. Goldstein, William P. Weintraub,
                                                                                            & Howard S. Steel
                                                                                            The New York Times Building                         mgoldstein@goodwinlaw.com
Counsel to Teva Pharmaceuticals USA, Inc., Anda, Inc.                                       620 Eighth Avenue                                   wweintraub@goodwinlaw.com
and Teva Canada Limited                               Goodwin Procter LLP                   New York NY 10018                                   hsteel@goodwinlaw.com                 Email
                                                                                            Attn: Ben Harrington
                                                                                            715 Hearst Ave., Suite 202
Counsel to the City of Seattle                         Hagens Berman Sobol Shapiro LLP      Berkeley CA 94710                                   benh@hbsslaw.com                      Email
                                                                                            Attn: Thomas M. Sobol, Lauren G. Barnes
                                                                                            55 Cambridge Parkway, Suite 301
Counsel to Blue Cross Blue Shield Association          HAGENS BERMAN SOBOL SHAPIRO LLP      Cambridge MA 02142                                  purduebankruptcy@hbsslaw.com          Email
                                                                                            Attn: Caleb T. Holzaepfel
Counsel to Express Scripts, Inc., Express Scripts Senior                                    736 Georgia Avenue, Suite 300
Care Holdings, Inc., and Ascent Health Services          Husch Blackwell LLP                Chattanooga TN 37402                                Caleb.Holzaepfel@huschblackwell.com   Email
                                                                                            Attn: Marshall C. Turner
Counsel to Express Scripts, Inc., Express Scripts Senior                                    190 Carondelet Plaza, Suite 600
Care Holdings, Inc., and Ascent Health Services          Husch Blackwell LLP                St. Louis MO 63105‐3433                             marshall.turner@huschblackwell.com    Email
                                                                                            Attn: President or General Counsel
                                                                                            1738 Bass Rd
Top 3 Largest Secured Creditor                         Ikon Financial Services              Macon GA 31210‐1043                                                                       Overnight Mail
                                                                                            Centralized Insolvency Operation
                                                                                            2970 Market Street
                                                                                            Mail Stop 5 Q30 133
Internal Revenue Service                               Internal Revenue Service             Philadelphia PA 19104‐5016                                                                Overnight Mail
                                                                                            Centralized Insolvency Operation
                                                                                            P.O. Box 7346
Internal Revenue Service                               Internal Revenue Service             Philadelphia PA 19101‐7346                                                                Overnight Mail
                                                                                            Attn: Catherine L. Steege, Esq.
Counsel to Mckesson Corporation, on Behalf of itself                                        353 N. Clark Street
and Certain Corporate Affiliates                       Jenner & Block, LLP                  Chicago IL 60654‐3456                               CSteege@jenner.com                    Email



         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                   Page 4 of 13
                                              19-23649-rdd        Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                                 Main Document
                                                                                                  Pg 9 of 32
                                                                                                         Exhibit A
                                                                                                 Expedited Master Service List
                                                                                                   Served as set forth below
                       DESCRIPTION                                          NAME                                       ADDRESS                                              EMAIL       METHOD OF SERVICE
                                                                                                  Attn: Richard Levin, Esq.
Counsel to Mckesson Corporation, on Behalf of itself                                              919 Third Avenue
and Certain Corporate Affiliates                       Jenner & Block, LLP                        New York NY 10022                                     rlevin@jenner.com            Email

                                                                                                  Attn: Gregory P. Joseph, Mara Leventhal, Douglas      mleventhal@jha.com
                                                                                                  J. Pepe, Peter R. Jerdee, & Christopher J. Stanley    dpepe@jha.com
                                                                                                  485 Lexington Avenue                                  pjerdee@jha.com
Counsel to Dr. Richard Sackler, Jonathan Sackler,                                                 30th Floor                                            cstanley@jha.com
David Sackler, and Beverly Sackler                     Joseph Hage Aaronson LLC                   New York NY 10017                                     gjoseph@jha.com              Email
                                                                                                  Attn: Jenny R. Kasen, Esq.
                                                                                                  Society Hill Office Park
                                                                                                  1874 E. Marlton Pike, Suite 3
Counsel to Fredrick Hill                               Kasen & Kasen, P.C.                        Cherry Hill NJ 08003                                  jkasen@kasenlaw.com          Email
                                                                                                  Attn: Seth A. Meyer
                                                                                                  150 N. Riverside Plaza, Suite 4270
Counsel to the State of Arizona                        Keller Lenkner LLC                         Chicago IL 60606                                      sam@kellerlenkner.com        Email

                                                                                                  Attn: Matthew J. Gold and Robert M. Tuchman
                                                                                                  551 Fifth Avenue, 18th Floor                          mgold@kkwc.com
Counsel to State of Washington                         Kleinberg, Kaplan, Wolff & Cohen, P.C.     New York NY 10176                                     rtuchman@kkwc.com            Email
                                                                                                  Attn: Kenneth Eckstein and Rachael Ringer
Counsel to Ad Hoc Committee of Governmental and                                                   1177 Avenue of the Americas                           keckstein@kramerlevin.com
other Contingent Litigation Claimants                  Kramer Levin Naftalis & Frankel            New York NY 10036                                     rringer@kramerlevin.com      Email
                                                                                                  Attn: Vadim J. Rubinstein, Esq
Counsel to Counsel to Nevada Counties and                                                         345 Park Avenue
Municipalities                                         Loeb & Loeb LLP                            New York NY 10154                                     vrubinstein@loeb.com         Email
                                                                                                  Attn: Michael Luskin and Richard Stern
Counsel to Old Republic Insurance Company and its                                                 Eleven Times Square                                   luskin@lsellp.com
affiliated entities                                    Luskin, Stern & Eisler LLP                 New York NY 10036                                     stern@lsellp.com             Email
                                                                                                  Attn: Darlene M. Nowak, Esq., Robert M. Barnes,
                                                                                                  Esq.
                                                                                                  One Oxford Centre
                                                                                                  301 Grant Street, 35th Floor                          nowak@marcus‐shapira.com
Counsel to Giant Eagle, Inc.                           Marcus & Shapira LLP                       Pittsburgh PA 15219                                   rbarnes@marcus‐shapira.com   Email
                                                                                                  Attn: Gary D. Bressler, Esquire
                                                       McElroy, Deutsch, Mulvaney & Carpenter,    1617 John F. Kennedy Blvd., Ste. 1500
Counsel to Westchester Fire Insurance Company          LLP                                        Philadelphia PA 19103                                 gbressler@mdmc‐law.com       Email
                                                                                                  Attn: Michael Morano, Esquire, Nicole Leonard,
                                                                                                  Esquire
                                                       McElroy, Deutsch, Mulvaney & Carpenter,    225 Liberty Street, 36th Fl.                          mmorano@mdmc‐law.com
Counsel to Westchester Fire Insurance Company          LLP                                        New York NY 10281                                     nleonard@mdmc‐law.com        Email
                                                                                                  Attn: Gerard Uzzi, Esq., Eric Stodola, Esq., & Alex
                                                                                                  Lees, Esq.                                            guzzi@milbank.com
Counsel to Dr. Richard Sackler, Jonathan Sackler,                                                 55 Hudson Yards                                       estodola@milbank.com
David Sackler, and Beverly Sackler                     Milbank LLP                                New York NY 10001                                     alees@milbank.com            Email



          In re: Purdue Pharma L.P., et al.
          Case No. 19‐23649 (RDD)                                                                        Page 5 of 13
                                             19-23649-rdd      Doc 708            Filed 12/26/19 Entered 12/26/19 19:40:30                              Main Document
                                                                                               Pg 10 of 32
                                                                                                         Exhibit A
                                                                                                 Expedited Master Service List
                                                                                                   Served as set forth below
                      DESCRIPTION                                        NAME                                         ADDRESS                                         EMAIL           METHOD OF SERVICE
                                                                                                  Attn: Steven A. Ginther ‐ Special Assistant AG
                                                                                                  301 W. High Street, Room 670
                                                                                                  P.O. Box 475
Counsel to The Missouri Department of Revenue        Missouri Department of Revenue               Jefferson City MO 65105‐0475                     sdnyecf@dor.mo.gov              Email
Counsel to Ronald D. Stracener, F. Kirk Hopkins,
Jordan Chu, Amel Eiland, Nadja Streiter, Michael
Konig, Eli Medina, Barbara Rivers, Marketing Services
of Indiana, Inc., Glenn Golden, Gretta Golden, Michael
Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski,
Kevin Wilk, Heather Enders, Jason Reynolds, MSI
Corporation, Deborah Green‐Kuchta, W. Andrew Fox,                                                 Attn: James Young
Dora Lawrence, Michael Lopez, Zachary R. Schneider,                                               76 South Laura Street, Suite 1100
and the Putative Classes                               Morgan & Morgan                            Jacksonville FL 32202                            jyoung@forthepeople.com         Email
Counsel to Ronald D. Stracener, F. Kirk Hopkins,
Jordan Chu, Amel Eiland, Nadja Streiter, Michael
Konig, Eli Medina, Barbara Rivers, Marketing Services
of Indiana, Inc., Glenn Golden, Gretta Golden, Michael
Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski,
Kevin Wilk, Heather Enders, Jason Reynolds, MSI
Corporation, Deborah Green‐Kuchta, W. Andrew Fox,                                                 Attn: Juan R. Martin
Dora Lawrence, Michael Lopez, Zachary R. Schneider,                                               201 North Franklin Street, 7th Floor
and the Putative Classes                               Morgan & Morgan                            Tampa FL 33602                                   juanmartinez@forthepeople.com   Email
                                                                                                  Attn: Katherine M. McCraw
                                                                                                  Assistant Attorney General
                                                                                                  Post Office Box 629
Counsel for NC DHHS/DHB                              N.C. Department of Justice                   Raleigh NC 27602‐0629                            kmccraw@ncdoj.gov               Email
                                                                                                  Attn: Karen Cordry
                                                                                                  1850 M St., NW 12th Floor
State Attorney General                               National Association of Attorneys General    Washington DC 20036                              kcordry@naag.org                Email
                                                                                                  Attn: Nicolas G. Keller ‐ Assistant Counsel
Counsel to New York State Department of Financial    New York State Department of Financial       One State Street
Services                                             Services                                     New York NY 10004                                nicolas.keller@dfs.ny.gov       Email
                                                                                                  Attn: Heather M. Crockett, Amanda K. Quick,
                                                                                                  Curtis T. Hill Jr.
                                                                                                  302 West Washington Street
                                                                                                  Indiana Govt. Center South, 5th Floor
Counsel to State of Indiana                          Office of the Indiana Attorney General       Indianapolis IN 46204‐2770                       Heather.Crockett@atg.in.gov     Email
                                                                                                  Attn: Lara J. Fogel, Deputy AG
                                                                                                  124 Halsey Street, 5th Floor
                                                     Office of the New Jersey State Attorney      P.O. Box 45029‐5029
State Attorney General                               General                                      Newark NJ 07101                                  lara.fogel@law.njoag.gov        Email



         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                         Page 6 of 13
                                             19-23649-rdd      Doc 708          Filed 12/26/19 Entered 12/26/19 19:40:30                            Main Document
                                                                                             Pg 11 of 32
                                                                                                        Exhibit A
                                                                                               Expedited Master Service List
                                                                                                 Served as set forth below
                      DESCRIPTION                                      NAME                                             ADDRESS                                  EMAIL                    METHOD OF SERVICE
                                                                                                  Attn: David E. Nachman
                                                                                                  Executive Division
                                                     Office of the New York State Attorney        28 Liberty Street
Counsel to Opioids and Impact Litigation             General                                      New York NY 10005                            David.Nachman@ag.ny.gov                 Email
                                                                                                  Attn: Kathryn J. Blake, Assistant AG
                                                                                                  Section Chief, General Recoveries Bureau
                                                     Office of the New York State Attorney        The Capitol
State Attorney General                               General                                      Albany NY 12224‐0341                         Kathryn.Blake@ag.ny.gov                 Email
                                                                                                  Attn: Muhammad Umair Khan
State Attorney General, Counsel to Counsel for       Office of the New York State Attorney        28 Liberty Street
Opioids and Impact Litigation                        General                                      New York NY 10005                            Umair.Khan@ag.ny.gov                    Email
                                                                                                  Attn: Annemarie B. Mathews ‐ Assistant AG
                                                     Office of the South Carolina Attorney        P.O. Box 11549
Counsel to the State of South Carolina               General                                      Columbia SC 29211‐1549                       amathews@scag.gov                       Email
                                                                                                  Attn: Jared Q. Libet ‐ Assistant Deputy AG
                                                     Office of the South Carolina Attorney        P.O. Box 11549
Counsel to the State of South Carolina               General                                      Columbia SC 29211‐1549                       jlibet@scag.gov                         Email
                                                                                                  Attn: Denise S. Mondell, Assistant AG
                                                     Office of the State of Connecticut Attorney 55 Elm Street, P.O. Box 120
State Attorney General                               General                                      Hartford CT 06141‐0120                       Denise.Mondell@ct.gov                   Email
                                                                                                  Attn: Brett T. DeLange ‐ Deputy AG Chief,
                                                                                                  Consumer Protection Division
                                                                                                  Office of the AG
                                                     Office of the State of Idaho Attorney        P. O. Box 83720
State Attorney General                               General                                      Boise ID 83720‐0010                          brett.delange@ag.idaho.gov              Email
                                                                                                  Attn: William R. Pearson ‐ Assistant AG
                                                                                                  Hoover Building, 2nd Floor
                                                                                                  1305 E. Walnut Street
State Attorney General                               Office of the State of Iowa Attorney General Des Moines IA 50312                          william.pearson@ag.iowa.gov             Email
                                                                                                  Attn: Jill S. Abrams
                                                                                                  Vermont Attorney General's Office
                                                     Office of the State of Vermont Attorney      109 State Street
State Attorney General                               General                                      Montpelier VT 05403                          Jill.abrams@vermont.gov                 Email
                                                                                                  Attn: Paul Schwartzberg
                                                                                                  U.S. Federal Office Building
                                                                                                  201 Varick Street, Suite 1006
Office of The United States Trustee                  Office of The United States Trustee          New York NY 10014                            paul.schwartzberg@usdoj.gov             Email
                                                                                                  Attn: Alison L. Archer, Assistant AG
                                                                                                  Ohio AG’s Office
                                                                                                  615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                     Ohio Attorney General                        Cleveland OH 44113                           Alison.Archer@ohioattorneygeneral.gov   Email
                                                                                                  Attn: Patricia D. Lazich, Assistant AG
                                                                                                  Ohio AG’s Office
                                                                                                  615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                     Ohio Attorney General                        Cleveland OH 44113                           Trish.Lazich@ohioattorneygeneral.gov    Email



         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                        Page 7 of 13
                                              19-23649-rdd      Doc 708          Filed 12/26/19 Entered 12/26/19 19:40:30                               Main Document
                                                                                              Pg 12 of 32
                                                                                                        Exhibit A
                                                                                                Expedited Master Service List
                                                                                                  Served as set forth below
                       DESCRIPTION                                      NAME                                           ADDRESS                                      EMAIL               METHOD OF SERVICE
                                                                                                 Attn: Melanie L. Cyganowski, Esq. & Jennifer S.
                                                                                                 Feeney
                                                                                                 230 Park Avenue                                   mcyganowski@otterbourg.com
Counsel to the State of Texas                         Otterbourg P.C.                            New York NY 10169                                 jfeeney@otterbourg.com            Email
                                                                                                 Attn: Melissa L. Van Eck ‐ Senior Deputy AG
                                                                                                 Strawberry Square, 15th Floor
Counsel to Commonwealth of Pennsylvania               Pennsylvania Office of Attorney General    Harrisburg PA 17120                               mvaneck@attorneygeneral.gov       Email
                                                                                                 Attn: Andrew M. Troop and Andrew V. Alfano
Counsel to the Ad Hoc Group of Non‐Consenting                                                    31 West 52nd Street                               andrew.troop@pillsburylaw.com
States                                                Pillsbury Winthrop Shaw Pittman LLP        New York NY 10019                                 andrew.alfano@pillsburylaw.com    Email
                                                                                                 Attn: Jason S. Sharp
                                                                                                 2 Houston Center
Counsel to the Ad Hoc Group of Non‐Consenting                                                    909 Fannin, Suite 2000
States                                                Pillsbury Winthrop Shaw Pittman LLP        Houston TX 77010                                  jason.sharp@pillsburylaw.com      Email
                                                                                                 Attn: President or General Counsel
                                                                                                 One Stamford Forum, 201 Tresser Boulevard
Debtors                                               Purdue Pharma L.P.                         Stamford CT 06901                                 Jon.Lowne@pharma.com              Email
                                                                                                 Attn: Mark D. Fischer
                                                                                                 1 Eden Parkway
Counsel to Blue Cross Blue Shield Association         RAWLINGS & ASSOCIATES                      La Grange KY 40031                                mdf@rawlingsandassociates.com     Email
                                                                                                 Attn: Christopher A. Lynch
                                                                                                 599 Lexington Avenue
Counsel to AmerisourceBergen Drug Corporation         Reed Smith LLP                             New York NY 10022‐7650                            clynch@reedsmith.com              Email
                                                                                                 Attn: Claudia Z. Springer
                                                                                                 Three Logan Square
                                                                                                 1717 Arch Street, Suite 3100
Counsel to AmerisourceBergen Drug Corporation         Reed Smith LLP                             Philadelphia PA 19103                             cspringer@reedsmith.com           Email
                                                                                                 Attn: Kristine Manoukian, James T. Bentley
                                                                                                 919 Third Avenue                                  Kristine.Manoukian@srz.com
Counsel to the Ad Hoc Group of Hospitals              Schulte Roth & Zabel LLP                   New York NY 10022                                 James.Bentley@srz.com             Email
                                                                                                 Attn: Beth Kaswan and Judith S. Scolnick
                                                                                                 The Helmsley Building
Counsel to Consortium of Some Massachusetts                                                      230 Park Avenue, 17th Floor                       bkaswan@scott‐scott.com
Municipalities                                        Scott+Scott Attorneys at Law LLP           New York NY 10169                                 jscolnick@scott‐scott.com         Email
                                                                                                 Attn: Eric S. Goldstein                           egoldstein@goodwin.com
                                                                                                 One Constitution Plaza                            bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.           Shipman & Goodwin LLP                      Hartford CT 06103‐1919                            bankruptcyparalegal@goodwin.com   Email
                                                                                                 Attn: Elisha D. Graff, Jamie J. Fell
                                                                                                 425 Lexington Avenue                              jamie.fell@stblaw.com
Counsel to PJT Partners LP                            Simpson Thacher & Bartlett LLP             New York NY 10017                                 egraff@stblaw.com                 Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Box 300152
State Attorney General                                State of Alabama Attorney General          Montgomery AL 36130‐0152                                                            Overnight Mail




          In re: Purdue Pharma L.P., et al.
          Case No. 19‐23649 (RDD)                                                                       Page 8 of 13
                                             19-23649-rdd       Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                  Main Document
                                                                                               Pg 13 of 32
                                                                                                     Exhibit A
                                                                                             Expedited Master Service List
                                                                                               Served as set forth below
                      DESCRIPTION                                       NAME                                       ADDRESS                               EMAIL              METHOD OF SERVICE
                                                                                              Attn: Bankruptcy Department
                                                                                              P.O. Box 110300
State Attorney General                               State of Alaska Attorney General         Juneau AK 99811‐0300                     attorney.general@alaska.gov       Email
                                                                                              Attn: Bankruptcy Department
                                                                                              2005 N Central Ave
State Attorney General                               State of Arizona Attorney General        Phoenix AZ 85004‐2926                    aginfo@azag.gov                   Email
                                                                                              Attn: Bankruptcy Department
                                                                                              323 Center St.
                                                                                              Suite 200
State Attorney General                               State of Arkansas Attorney General       Little Rock AR 72201‐2610                oag@ArkansasAG.gov                Email
                                                                                              Attn: Bankruptcy Department
                                                                                              P.O. Box 944255
State Attorney General                               State of California Attorney General     Sacramento CA 94244‐2550                 bankruptcy@coag.gov               Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Ralph L. Carr Colorado Judicial Center
                                                                                              1300 Broadway, 10th Floor
State Attorney General                               State of Colorado Attorney General       Denver CO 80203                                                            Overnight Mail
                                                                                              Attn: Bankruptcy Department
                                                                                              55 Elm St.
State Attorney General                               State of Connecticut Attorney General    Hartford CT 06106                        attorney.general@po.state.ct.us   Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Carvel State Office Bldg.
                                                                                              820 N. French St.
State Attorney General                               State of Delaware Attorney General       Wilmington DE 19801                      Attorney.General@state.DE.US      Email
                                                                                              Attn: Bankruptcy Department
                                                                                              The Capitol, PL 01
State Attorney General                               State of Florida Attorney General        Tallahassee FL 32399‐1050                                                  Overnight Mail
                                                                                              Attn: Bankruptcy Department
                                                                                              40 Capital Square, SW
State Attorney General                               State of Georgia Attorney General        Atlanta GA 30334‐1300                                                      Overnight Mail
                                                                                              Attn: Bankruptcy Department
                                                                                              425 Queen St.
State Attorney General                               State of Hawaii Attorney General         Honolulu HI 96813                        hawaiiag@hawaii.gov               Email
                                                                                              Attn: Bankruptcy Department
                                                                                              700 W. Jefferson Street
                                                                                              P.O. Box 83720
State Attorney General                               State of Idaho Attorney General          Boise ID 83720‐1000                                                        Overnight Mail
                                                                                              Attn: Bankruptcy Department
                                                                                              100 West Randolph Street
State Attorney General                               State of Illinois Attorney General       Chicago IL 60601                         webmaster@atg.state.il.us         Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Indiana Government Center South
                                                                                              302 W. Washington St., 5th Floor
State Attorney General                               State of Indiana Attorney General        Indianapolis IN 46204                                                      Overnight Mail




         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                     Page 9 of 13
                                             19-23649-rdd      Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                        Main Document
                                                                                              Pg 14 of 32
                                                                                                       Exhibit A
                                                                                               Expedited Master Service List
                                                                                                 Served as set forth below
                      DESCRIPTION                                      NAME                                           ADDRESS                                 EMAIL              METHOD OF SERVICE
                                                                                                Attn: Bankruptcy Department
                                                                                                1305 E. Walnut Street
State Attorney General                               State of Iowa Attorney General             Des Moines IA 50319                                                           Overnight Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                120 SW 10th Ave., 2nd Floor
State Attorney General                               State of Kansas Attorney General           Topeka KS 66612‐1597                                                          Overnight Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                700 Capitol Avenue, Suite 118
State Attorney General                               State of Kentucky Attorney General         Frankfort KY 40601                                                            Overnight Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 94095
State Attorney General                               State of Louisiana Attorney General        Baton Rouge LA 70804‐4095                   ConsumerInfo@ag.state.la.us       Email
                                                                                                Attn: Bankruptcy Department
                                                                                                6 State House Station
State Attorney General                               State of Maine Attorney General            Augusta ME 04333                            consumer.mediation@maine.gov      Email
                                                                                                Attn: Bankruptcy Department
                                                                                                200 St. Paul Place
State Attorney General                               State of Maryland Attorney General         Baltimore MD 21202‐2202                     oag@oag.state.md.us               Email
                                                                                                Attn: Bankruptcy Department
                                                                                                One Ashburton Place
State Attorney General                               State of Massachusetts Attorney General    Boston MA 02108‐1698                        ago@state.ma.us                   Email
                                                                                                Attn: Bankruptcy Department
                                                                                                G. Mennen Williams Building, 7th Floor
                                                                                                525 W. Ottawa St., P.O. Box 30212
State Attorney General                               State of Michigan Attorney General         Lansing MI 48909‐0212                       miag@michigan.gov                 Email
                                                                                                Attn: Bankruptcy Department
                                                                                                1400 Bremer Tower
                                                                                                445 Minnesota Street
State Attorney General                               State of Minnesota Attorney General        St. Paul MN 55101‐2131                      Attorney.General@ag.state.mn.us   Email
                                                                                                Attn: Bankruptcy Department
                                                                                                Walter Sillers Building
                                                                                                550 High Street, Suite 1200, P.O. Box 220
State Attorney General                               State of Mississippi Attorney General      Jackson MS 39201                                                              Overnight Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                Supreme Court Building
                                                                                                207 W. High St.
State Attorney General                               State of Missouri Attorney General         Jefferson City MO 65102                     attorney.general@ago.mo.gov       Email
                                                                                                Attn: Bankruptcy Department
                                                                                                215 N Sanders, Third Floor
                                                                                                P.O. BOX 201401
State Attorney General                               State of Montana Attorney General          Helena MT 59620‐1401                        contactdoj@mt.gov                 Email
                                                                                                Attn: Bankruptcy Department
                                                                                                2115 State Capitol
                                                                                                2nd Fl, Rm 2115
State Attorney General                               State of Nebraska Attorney General         Lincoln NE 68509‐8920                       ago.info.help@nebraska.gov        Email



         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                       Page 10 of 13
                                             19-23649-rdd      Doc 708          Filed 12/26/19 Entered 12/26/19 19:40:30               Main Document
                                                                                             Pg 15 of 32
                                                                                                        Exhibit A
                                                                                                Expedited Master Service List
                                                                                                  Served as set forth below
                      DESCRIPTION                                      NAME                                           ADDRESS                      EMAIL                  METHOD OF SERVICE
                                                                                                 Attn: Bankruptcy Department
                                                                                                 100 North Carson Street
State Attorney General                               State of Nevada Attorney General            Carson City NV 89701                                                  Overnight Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 33 Capitol St.
State Attorney General                               State of New Hampshire Attorney General     Concord NH 03301                 attorneygeneral@doj.nh.gov           Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 RJ Hughes Justice Complex
                                                                                                 25 Market Street, P.O. Box 080
State Attorney General                               State of New Jersey Attorney General        Trenton NJ 08625‐0080            askconsumeraffairs@lps.state.nj.us   Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Drawer 1508
State Attorney General                               State of New Mexico Attorney General        Santa Fe NM 87504‐1508                                                Overnight Mail
                                                                                                 Attn: Louis J. Testa
                                                                                                 Bankruptcy Litigation Unit
                                                                                                 The Capitol
State Attorney General                               State of New York Attorney General          Albany NY 12224‐0341             Louis.Testa@ag.ny.gov                Email
                                                                                                 Attn: Jessica Sutton
                                                                                                 9001 Mail Service Center
State Attorney General                               State of North Carolina Attorney General    Raleigh NC 27699‐9001            jsutton2@ncdoj.gov                   Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 State Capitol
                                                                                                 600 E Boulevard Ave Dept 125
State Attorney General                               State of North Dakota Attorney General      Bismarck ND 58505‐0040           ndag@nd.gov                          Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 30 E. Broad St., 14th Floor
State Attorney General                               State of Ohio Attorney General              Columbus OH 43215                                                     Overnight Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 313 NE 21st Street
State Attorney General                               State of Oklahoma Attorney General          Oklahoma City OK 73105                                                Overnight Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 1162 Court Street NE
State Attorney General                               State of Oregon Attorney General            Salem OR 97301                   consumer.hotline@doj.state.or.us     Email
                                                                                                 Attn: Bankruptcy Department
                                                                                                 Strawberry Square
                                                                                                 16th Floor
State Attorney General                               State of Pennsylvania Attorney General      Harrisburg PA 17120                                                   Overnight Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 150 South Main Street
State Attorney General                               State of Rhode Island Attorney General      Providence RI 02903                                                   Overnight Mail
                                                                                                 Attn: Bankruptcy Department
                                                                                                 P.O. Box 11549
State Attorney General                               State of South Carolina Attorney General    Columbia SC 29211‐1549                                                Overnight Mail




         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                        Page 11 of 13
                                             19-23649-rdd      Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                           Main Document
                                                                                              Pg 16 of 32
                                                                                                       Exhibit A
                                                                                               Expedited Master Service List
                                                                                                 Served as set forth below
                      DESCRIPTION                                       NAME                                          ADDRESS                                   EMAIL                  METHOD OF SERVICE
                                                                                                Attn: Bankruptcy Department
                                                                                                1302 East Highway 14
                                                                                                Suite 1
State Attorney General                               State of South Dakota Attorney General     Pierre SD 57501‐8501                           consumerhelp@state.sd.us             Email
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 20207
State Attorney General                               State of Tennessee Attorney General        Nashville TN 37202‐0207                        reg.boards@tn.gov                    Email
                                                                                                Attn: Paul L. Singer, Esq.
                                                                                                Chief, Consumer Protection Division MC 009
                                                                                                P.O. Box 12548
Counsel to the State of Texas                        State of Texas                             Austin TX 78711‐2548                           paul.singer@oag.texas.gov            Email
                                                                                                Attn: Rachel R. Obaldo, Esq.
                                                                                                Bankruptcy & Collections Division MC 008
                                                                                                P.O. Box 12548
Counsel to the State of Texas                        State of Texas                             Austin TX 78711‐2548                           bk‐robaldo@oag.texas.gov             Email
                                                                                                Attn: Bankruptcy Department
                                                                                                Capitol Station
                                                                                                P.O. Box 12548
State Attorney General                               State of Texas Attorney General            Austin TX 78711‐2548                           public.information@oag.state.tx.us   Email
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 142320
State Attorney General                               State of Utah Attorney General             Salt Lake City UT 84114‐2320                   uag@utah.gov                         Email
                                                                                                Attn: Bankruptcy Department
                                                                                                109 State St.
State Attorney General                               State of Vermont Attorney General          Montpelier VT 05609‐1001                       ago.info@vermont.gov                 Email
                                                                                                Attn: Bankruptcy Department
                                                                                                900 East Main Street
State Attorney General                               State of Virginia Attorney General         Richmond VA 23219                              mailoag@oag.state.va.us              Email
                                                                                                Attn: Bankruptcy Department
                                                                                                1125 Washington St. SE
                                                                                                P.O. Box 40100
State Attorney General                               State of Washington Attorney General       Olympia WA 98504‐0100                          emailago@atg.wa.gov                  Email
                                                                                                Attn: Abby Cunningham, Assistant AG for West
                                                                                                Virginia
                                                                                                State Capitol Bldg 1 Room E 26
State Attorney General                               State of West Virginia Attorney General    Charleston WV 25305                            Abby.G.Cunningham@wvago.gov          Email
                                                                                                Attn: Bankruptcy Department
                                                                                                Wisconsin Department of Justice
                                                                                                State Capitol, Room 114 East, P.O. Box 7857
State Attorney General                               State of Wisconsin Attorney General        Madison WI 53707‐7857                                                               Overnight Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                123 Capitol Building
                                                                                                200 W. 24th Street
State Attorney General                               State of Wyoming Attorney General          Cheyenne WY 82002                                                                   Overnight Mail




         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                       Page 12 of 13
                                             19-23649-rdd        Doc 708             Filed 12/26/19 Entered 12/26/19 19:40:30                                 Main Document
                                                                                                  Pg 17 of 32
                                                                                                          Exhibit A
                                                                                                  Expedited Master Service List
                                                                                                    Served as set forth below
                      DESCRIPTION                                           NAME                                          ADDRESS                                        EMAIL              METHOD OF SERVICE
Counsel to Ronald D. Stracener, F. Kirk Hopkins,
Jordan Chu, Amel Eiland, Nadja Streiter, Michael
Konig, Eli Medina, Barbara Rivers, Marketing Services
of Indiana, Inc., Glenn Golden, Gretta Golden, Michael
Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski,
Kevin Wilk, Heather Enders, Jason Reynolds, MSI                                                    Attn: Nicholas F. Kajon and Constantine D.
Corporation, Deborah Green‐Kuchta, W. Andrew Fox,                                                  Pourakis
Dora Lawrence, Michael Lopez, Zachary R. Schneider,                                                485 Madison Avenue, 20th Floor                        nfk@stevenslee.com
and the Putative Classes                               Stevens & Lee, P.C.                         New York NY 10022                                     cp@stevenslee.com               Email

                                                                                                   Attn: Sander L. Esserman and Peter C. D’Apice
Counsel to Certain Native American Tribes, Health      Stutzman, Bromberg, Esserman & Plifka, a    2323 Bryan Street, Suite 2200                         esserman@sbep‐law.com
Organizations, Municipalities and Unions               Professional Corporation                    Dallas TX 75201                                       dapice@sbep‐law.com             Email
                                                                                                   Attn: Scott S. Markowitz, Esq., Rocco A. Cavaliere,
                                                                                                   Esq., & Michael Z. Brownstein, Esq.                   smarkowitz@tarterkrinsky.com
                                                                                                   1350 Broadway, 11th Floor                             rcavaliere@tarterkrinsky.com
Counsel to the Ad Hoc Committee of NAS Babies          Tarter Krinsky & Drogin LLP                 New York NY 10018                                     mbrownstein@tarterkrinsky.com   Email
                                                                                                   Attn: Marvin Clements, Bankruptcy Division
                                                                                                   P.O. Box 20207
State of Tennessee                                     Tennessee Attorney General’s Office         Nashville TN 37202‐0207                               Marvin.Clements@ag.tn.gov       Email
                                                                                                   Attn: Jordan S. Blask, Esq.
                                                                                                   1500 One PPG Place
Counsel to Thermo Fisher Scientific                    Tucker Arensberg, P.C.                      Pittsburgh PA 15222                                   jblask@tuckerlaw.com            Email
                                                                                                   Attn: President or General Counsel
                                                                                                   1310 Madrid Street
Top 3 Largest Secured Creditor                         U.S. Bank Equipment Finance                 Marshall MN 56258                                                                     Overnight Mail
                                                                                                   Attn: Legal Department
                                                                                                   950 Pennsylvania Avenue, NW
United States Department of Justice                    U.S. Department of Justice                  Washington DC 20530‐0001                                                              Overnight Mail
                                                                                                   Attn: U.S. Attorney
United States Attorney’s Office for the Southern                                                   300 Quarropas Street, Room 248
District of New York                                   United States Attorney's Office             White Plains NY 10601‐4150                                                            Overnight Mail
                                                                                                   Attn: Thomas W. Waldrep, Jr., James C. Lanik,
                                                                                                   Jennifer B. Lyday                                     twaldrep@waldrepllp.com
                                                                                                   101 S. Stratford Road, Suite 210                      jlyday@waldrepllp.com
Counsel to the State of North Carolina                 Waldrep LLP                                 Winston‐Salem NC 27104                                jlanik@waldrepllp.com           Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   441 4th Street, NW
State Attorney General                                 Washington DC Attorney General              Washington DC 20001                                                                   Overnight Mail
                                                                                                   Attn: Eric J. Snyder
                                                                                                   1515 Broadway, 43rd Floor
Counsel to the State of Alabama                        Wilk Auslander LLP                          New York NY 10036                                     esnyder@wilkauslander.com       Email




         In re: Purdue Pharma L.P., et al.
         Case No. 19‐23649 (RDD)                                                                          Page 13 of 13
19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                      Pg 18 of 32


                                     Exhibit B
                                 19-23649-rdd      Doc 708      Filed 12/26/19 Entered 12/26/19 19:40:30             Main Document
                                                                             Pg 19 of 32
                                                                               Exhibit B
                                                                      Reviewing Parties Service List
                                                                            Served via Email
                  NAME                                       NOTICE NAME                                                       EMAILS
                                                                                                    idizengoff@akingump.com; apreis@akingump.com;
                                           Attn: Ira S. Dizengoff, Arik Preis, Mitchell P. Hurley, mhurley@akingump.com; sbrauner@akingump.com;
Akin Gump Strauss Hauer & Feld LLP         Sara L. Brauner, & Edan Lisovicz                         elisovicz@akingump.com
                                                                                                    jalberto@bayardlaw.com; efay@bayardlaw.com;
Bayard, P.A.                               Attn: Justin R. Alberto, Erin R. Fay, & Daniel N. Brogan dbrogan@bayardlaw.com
Brown Rudnick LLP                          Attn: Steven D. Pohl                                     spohl@brownrudnick.com
Brown Rudnick LLP                          Attn: Gerard T. Cicero and David J. Molton               GCicero@brownrudnick.com; DMolton@brownrudnick.com
                                                                                                    litherlandc@gilbertlegal.com; quinnk@gilbertlegal.com;
Gilbert, LLP                               Attn: Craig Literland, Kami Quinn, and Scott Gilbert     gilberts@gilbertlegal.com
Kramer Levin Naftalis & Frankel            Attn: Kenneth Eckstein and Rachael Ringer                keckstein@kramerlevin.com; rringer@kramerlevin.com
Office of The United States Trustee        Attn: Paul Schwartzberg                                  paul.schwartzberg@usdoj.gov
                                           Attn: Melanie L. Cyganowski, Esq. & Jennifer S.
Otterbourg P.C.                            Feeney                                                   mcyganowski@otterbourg.com; jfeeney@otterbourg.com




       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                  Page 1 of 1
19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                      Pg 20 of 32


                                     Exhibit C
                                           19-23649-rdd   Doc 708         Filed 12/26/19 Entered 12/26/19 19:40:30                                Main Document
                                                                                       Pg 21 of 32
                                                                                               Exhibit C
                                                                                         Email Master Service List
                                                                                            Served via Email

                          DESCRIPTION                                                 NAME                                           NOTICE NAME                                       EMAIL
Counsel to the Attorney General, State of Florida                   Agentis PLLC                                     Attn: Christopher B. Spuches, Esq.             cbs@agentislaw.com
                                                                                                                                                                    idizengoff@akingump.com
                                                                                                                                                                    apreis@akingump.com
                                                                                                                                                                    mhurley@akingump.com
Counsel to the Official Committee of Unsecured Creditors of Purdue                                               Attn: Ira S. Dizengoff, Arik Preis, Mitchell P.    sbrauner@akingump.com
Pharma L.P., et al.                                                  Akin Gump Strauss Hauer & Feld LLP          Hurley, Sara L. Brauner, & Edan Lisovicz           elisovicz@akingump.com
Counsel to OptumRX, Inc.                                             Alston & Bird LLP                           Attn: William Hao                                  william.hao@alston.com
                                                                                                                                                                    will.sugden@alston.com
Counsel to OptumRX, Inc.                                             Alston & Bird LLP                           Attn: William Sugden and Jacob Johnson             jacob.johnson@alston.com
                                                                                                                                                                    aa@andrewsthornton.com
                                                                                                                                                                    shiggins@andrewsthornton.com
                                                                                                                 Attn: Anne Andrews, Sean T. Higgins, Robert S. rsiko@andrewsthornton.com
Counsel to Ryan Hampton                                              Andrews & Thornton                          Siko
                                                                                                                 Attn: Edward E. Neiger, Esq. Jennifer A.           eneiger@askllp.com
Counsel to the Ad Hoc Group of Individual Victims                    Ask LLP                                     Christian, Esq.                                    jchristian@askllp.com
                                                                                                                 Attn: Jennifer L. Vandermeuse ‐ Assistant
State Attorney General                                               Attorney General for the State of Wisconsin Attorney General                                   vandermeusejl@doj.state.wi.us
                                                                                                                                                                    daluzt@ballardspahr.com
Counsel to DuPont de Nemours, Inc.                                   Ballard Spahr LLP                           Attn: Tobey M. Daluz and Laurel D. Roglen          roglenl@ballardspahr.com
Counsel to Community Health Systems, Inc., Tenet Healthcare
Corporation, and Infirmary Health System, Inc., And Class of
approximately 384 hospitals on Exhibit A                             Barrett Law Group, P.A.                     Attn: John W. Barrett, Esq.                        DonBarrettPA@gmail.com
                                                                                                                                                                    jalberto@bayardlaw.com
Counsel to the Official Committee of Unsecured Creditors of Purdue                                               Attn: Justin R. Alberto, Erin R. Fay, & Daniel N. efay@bayardlaw.com
Pharma L.P., et al.                                                  Bayard, P.A.                                Brogan                                             dbrogan@bayardlaw.com
Counsel to Sarasota County Public Hospital District d/b/a Sarasota                                                                                                  mbentley@bentleyandbruning.com
Memorial Health Care System, Inc.                                    Bentley & Bruning P.A.                      Attn: Morgan R. Bentley and David A. Wallace dwallace@bentleyandbruning.com
                                                                                                                 Attn: Lawrence M. Schwab and Kenneth T.
Counsel to United Parcel Service, Inc.                               Bialson, Bergen & Schwab                    Law                                                Klaw@bbslaw.com
Interested Party                                                     BMC Group, Inc.                             Attn: T Feil                                       bmc@ecfAlerts.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                                                                                daniel.connolly@bracewell.com
Beverly Sackler                                                      Bracewell LLP                               Attn: Daniel S. Connolly & Robert G. Burns         robert.burns@bracewell.com
Attorneys for SAP America, Inc., SAP SE, and Ariba, Inc.             Brown & Connery, LLP                        Attn: Donald K. Ludman                             dludman@brownconnery.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                               GCicero@brownrudnick.com
Contingent Litigation Claimants                                      Brown Rudnick LLP                           Attn: Gerard T. Cicero and David J. Molton         DMolton@brownrudnick.com
Counsel to Ad Hoc Committee of Governmental and other
Contingent Litigation Claimants                                      Brown Rudnick LLP                           Attn: Steven D. Pohl                               spohl@brownrudnick.com
Counsel to Mckesson Corporation, on Behalf of itself and Certain                                                 Attn: Jeffrey K. Garfinkle, Esq., Daniel H. Slate, jgarfinkle@buchalter.com
Corporate Affiliates                                                 Buchalter, a Professional Corporation       Esq.                                               dslate@buchalter.com




       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                                  Page 1 of 7
                                            19-23649-rdd      Doc 708         Filed 12/26/19 Entered 12/26/19 19:40:30                                  Main Document
                                                                                           Pg 22 of 32
                                                                                                     Exhibit C
                                                                                               Email Master Service List
                                                                                                  Served via Email

                                DESCRIPTION                                                NAME                                            NOTICE NAME                                     EMAIL
                                                                                                                                                                          bernard.eskandari@doj.ca.gov
                                                                                                                           Attn: Bernard A. Eskandari, Timothy D.         michelle.burkart@doj.ca.gov
Counsel to the People of the State of California                        California Department of Justice                   Lundgren, and Michelle Burkart                 timothy.lundgren@doj.ca.gov
                                                                                                                           Attn: Judith A. Fiorentini ‐ Supervising Deputy
Counsel for the People of the State of California                       California Department of Justice                   Attorney General                                judith.fiorentini@doj.ca.gov
                                                                                                                                                                           kmaclay@capdale.com
                                                                                                                                                                           jwehner@capdale.com
                                                                                                                           Attn: Kevin Maclay, James Wehner, Jeffrey       jliesemer@capdale.com
Counsel to the Multi‐State Governmental Entities Group                  Caplin & Drysdale, Chartered                       Liesemer, Todd Phillips                         tphillips@capdale.com
Counsel to the State of West Virginia, ex. rel. Patrick Morrisey,
Attorney General                                                        Carter Ledyard & Milburn LLP                       Attn: Aaron R. Cahn                            bankruptcy@clm.com
Counsel to the Commonwealth of Massachusetts                            Commonwealth of Massachusetts                      Attn: Eric M. Gold, Assistant AG               eric.gold@mass.gov
Counsel to Commonwealth of Pennsylvania                                 Commonwealth of Pennsylvania                       Attn: Carol E. Momjian ‐ Senior Deputy AG      cmomjian@attorneygeneral.gov
Counsel to the State of Arizona                                         Consovoy McCarthy PLLC                             Attn: J. Michael Connolly                      mike@consovoymccarthy.com
Counsel for NAS Ad Hoc Committee                                        Creadore Law Firm PC                               Attn: Donald Creadore                          donald@creadorelawfirm.com
Counsel to Community Health Systems, Inc., Tenet Healthcare
Corporation, and Infirmary Health System, Inc., And Class of
approximately 384 hospitals on Exhibit A                                Cuneo Gilbert & Laduca, LLP                        Attn: Jonathan W. Cuneo, Esq.                  jonc@cuneolaw.com
Counsel to Community Health Systems, Inc., Tenet Healthcare
Corporation, and Infirmary Health System, Inc., And Class of
approximately 384 hospitals on Exhibit A                                Cuneo Gilbert & Laduca, LLP                        Attn: Jonathan W. Cuneo, Esq.                  jonc@cuneolaw.com
                                                                                                                           Attn: Marshall Scott Huebner, Benjamin S.
                                                                                                                           Kaminetzky, Timothy Graulich, Christopher
Counsel to the Debtors and Debtors in Possession                        Davis Polk & Wardwell LLP                          Robertson and Eli J. Vonnegut                  Purdue.noticing@dpw.com
Counsel to the State of Missouri                                        Doster, Ullom & Boyle, LLC                         Attn: Gregory D. Willard                       GWillard@dubllc.com
                                                                                                                                                                          badams@egletlaw.com
                                                                                                                           Attn: Robert M. Adams, Artemus W. Ham, &       aham@egletlaw.com
Counsel to Counsel to Nevada Counties and Municipalities                Eglet Adams                                        Erica D. Entsminger                            eentsminger@egletlaw.com
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS
Health, L.L.C.                                                          Foley & Lardner LLP                                Attn: Geoffrey S. Goodman                      ggoodman@foley.com
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS
Health, L.L.C.                                                          Foley & Lardner LLP                                Attn: Leah M. Eisenberg, Esq.                  leisenberg@foley.com
Counsel to Old Republic Insurance Company and its affiliated                                                               Attn: Suj M. Pandya and Margaret M.            spandya@foxswibel.com
entities                                                                Fox Swibel Levin & Carroll LLP                     Anderson                                       panderson@foxswibel.com
Counsel to Walgreen Co., Walgreen Eastern Co., Inc., Walgreen
Arizona Drug Co., for themselves and certain corporate affiliates and                                                                                                   jfrank@fgllp.com
subsidiaries                                                            Frankgecker LLP                                    Attn: Joseph D. Frank and Jeremy C. Kleinman jkleinman@fgllp.com
                                                                                                                                                                        litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and other                                                                      Attn: Craig Literland, Kami Quinn, and Scott quinnk@gilbertlegal.com
Contingent Litigation Claimants                                         Gilbert, LLP                                       Gilbert                                      gilberts@gilbertlegal.com
Counsel to the Arkansas Plaintiffs and the Tennessee Plaintiffs         Godfrey & Kahn, S.C.                               Attn: Katherine Stadler                      kstadler@gklaw.com


        In re: Purdue Pharma L.P., et al.
        Case No. 19‐23649 (RDD)                                                                       Page 2 of 7
                                            19-23649-rdd      Doc 708           Filed 12/26/19 Entered 12/26/19 19:40:30                                   Main Document
                                                                                             Pg 23 of 32
                                                                                                       Exhibit C
                                                                                                Email Master Service List
                                                                                                   Served via Email

                                DESCRIPTION                                                  NAME                                           NOTICE NAME                                      EMAIL
                                                                                                                                                                             mgoldstein@goodwinlaw.com
Counsel to Teva Pharmaceuticals USA, Inc., Anda, Inc. and Teva                                                              Attn: Michael H. Goldstein, William P.           wweintraub@goodwinlaw.com
Canada Limited                                                            Goodwin Procter LLP                               Weintraub, & Howard S. Steel                     hsteel@goodwinlaw.com
Counsel to the City of Seattle                                            Hagens Berman Sobol Shapiro LLP                   Attn: Ben Harrington                             benh@hbsslaw.com
Counsel to Blue Cross Blue Shield Association                             HAGENS BERMAN SOBOL SHAPIRO LLP                   Attn: Thomas M. Sobol, Lauren G. Barnes          purduebankruptcy@hbsslaw.com
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings,
Inc., and Ascent Health Services                                          Husch Blackwell LLP                               Attn: Caleb T. Holzaepfel                        Caleb.Holzaepfel@huschblackwell.com
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings,
Inc., and Ascent Health Services                                          Husch Blackwell LLP                               Attn: Marshall C. Turner                         marshall.turner@huschblackwell.com
Counsel to Mckesson Corporation, on Behalf of itself and Certain
Corporate Affiliates                                                      Jenner & Block, LLP                               Attn: Catherine L. Steege, Esq.                  CSteege@jenner.com
Counsel to Mckesson Corporation, on Behalf of itself and Certain
Corporate Affiliates                                                      Jenner & Block, LLP                               Attn: Richard Levin, Esq.                        rlevin@jenner.com
                                                                                                                                                                             mleventhal@jha.com
                                                                                                                                                                             dpepe@jha.com
                                                                                                                            Attn: Gregory P. Joseph, Mara Leventhal,         pjerdee@jha.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                                        Douglas J. Pepe, Peter R. Jerdee, &              cstanley@jha.com
Beverly Sackler                                                      Joseph Hage Aaronson LLC                               Christopher J. Stanley                           gjoseph@jha.com
Counsel to Fredrick Hill                                             Kasen & Kasen, P.C.                                    Attn: Jenny R. Kasen, Esq.                       jkasen@kasenlaw.com
Counsel to the State of Arizona                                      Keller Lenkner LLC                                     Attn: Seth A. Meyer                              sam@kellerlenkner.com
                                                                                                                            Attn: Matthew J. Gold and Robert M.              mgold@kkwc.com
Counsel to State of Washington                                            Kleinberg, Kaplan, Wolff & Cohen, P.C.            Tuchman                                          rtuchman@kkwc.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                                        keckstein@kramerlevin.com
Contingent Litigation Claimants                                           Kramer Levin Naftalis & Frankel                   Attn: Kenneth Eckstein and Rachael Ringer        rringer@kramerlevin.com
Counsel to Counsel to Nevada Counties and Municipalities                  Loeb & Loeb LLP                                   Attn: Vadim J. Rubinstein, Esq                   vrubinstein@loeb.com
Counsel to Old Republic Insurance Company and its affiliated                                                                                                                 luskin@lsellp.com
entities                                                                  Luskin, Stern & Eisler LLP                        Attn: Michael Luskin and Richard Stern           stern@lsellp.com
                                                                                                                            Attn: Darlene M. Nowak, Esq., Robert M.          nowak@marcus‐shapira.com
Counsel to Giant Eagle, Inc.                                              Marcus & Shapira LLP                              Barnes, Esq.                                     rbarnes@marcus‐shapira.com
                                                                          McElroy, Deutsch, Mulvaney & Carpenter,
Counsel to Westchester Fire Insurance Company                             LLP                                               Attn: Gary D. Bressler, Esquire                  gbressler@mdmc‐law.com
                                                                          McElroy, Deutsch, Mulvaney & Carpenter,           Attn: Michael Morano, Esquire, Nicole            mmorano@mdmc‐law.com
Counsel to Westchester Fire Insurance Company                             LLP                                               Leonard, Esquire                                 nleonard@mdmc‐law.com
                                                                                                                                                                             guzzi@milbank.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                                        Attn: Gerard Uzzi, Esq., Eric Stodola, Esq., &   estodola@milbank.com
Beverly Sackler                                                      Milbank LLP                                            Alex Lees, Esq.                                  alees@milbank.com

Counsel to The Missouri Department of Revenue                             Missouri Department of Revenue                    Attn: Steven A. Ginther ‐ Special Assistant AG sdnyecf@dor.mo.gov




        In re: Purdue Pharma L.P., et al.
        Case No. 19‐23649 (RDD)                                                                        Page 3 of 7
                                           19-23649-rdd      Doc 708       Filed 12/26/19 Entered 12/26/19 19:40:30                                 Main Document
                                                                                        Pg 24 of 32
                                                                                                  Exhibit C
                                                                                          Email Master Service List
                                                                                             Served via Email

                               DESCRIPTION                                             NAME                                           NOTICE NAME                                     EMAIL
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel
Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara Rivers,
Marketing Services of Indiana, Inc., Glenn Golden, Gretta Golden,
Michael Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green‐
Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.
Schneider, and the Putative Classes                                  Morgan & Morgan                                  Attn: James Young                             jyoung@forthepeople.com
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel
Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara Rivers,
Marketing Services of Indiana, Inc., Glenn Golden, Gretta Golden,
Michael Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green‐
Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.
Schneider, and the Putative Classes                                  Morgan & Morgan                                  Attn: Juan R. Martin                          juanmartinez@forthepeople.com
Counsel for NC DHHS/DHB                                              N.C. Department of Justice                       Attn: Katherine M. McCraw                     kmccraw@ncdoj.gov

State Attorney General                                               National Association of Attorneys General        Attn: Karen Cordry                            kcordry@naag.org
                                                                     New York State Department of Financial
Counsel to New York State Department of Financial Services           Services                                         Attn: Nicolas G. Keller ‐ Assistant Counsel   nicolas.keller@dfs.ny.gov
                                                                                                                      Attn: Heather M. Crockett, Amanda K. Quick,
Counsel to State of Indiana                                          Office of the Indiana Attorney General           Curtis T. Hill Jr.                            Heather.Crockett@atg.in.gov
                                                                     Office of the New Jersey State Attorney
State Attorney General                                               General                                          Attn: Lara J. Fogel, Deputy AG                lara.fogel@law.njoag.gov
                                                                     Office of the New York State Attorney
Counsel to Opioids and Impact Litigation                             General                                          Attn: David E. Nachman                        David.Nachman@ag.ny.gov
                                                                     Office of the New York State Attorney
State Attorney General                                               General                                          Attn: Kathryn J. Blake, Assistant AG          Kathryn.Blake@ag.ny.gov
State Attorney General, Counsel to Counsel for Opioids and Impact    Office of the New York State Attorney
Litigation                                                           General                                          Attn: Muhammad Umair Khan                     Umair.Khan@ag.ny.gov
                                                                     Office of the South Carolina Attorney
Counsel to the State of South Carolina                               General                                          Attn: Annemarie B. Mathews ‐ Assistant AG     amathews@scag.gov
                                                                     Office of the South Carolina Attorney
Counsel to the State of South Carolina                               General                                          Attn: Jared Q. Libet ‐ Assistant Deputy AG    jlibet@scag.gov
                                                                     Office of the State of Connecticut Attorney
State Attorney General                                               General                                          Attn: Denise S. Mondell, Assistant AG         Denise.Mondell@ct.gov
                                                                     Office of the State of Idaho Attorney            Attn: Brett T. DeLange ‐ Deputy AG Chief,
State Attorney General                                               General                                          Consumer Protection Division                  brett.delange@ag.idaho.gov


       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                                    Page 4 of 7
                                           19-23649-rdd   Doc 708    Filed 12/26/19 Entered 12/26/19 19:40:30                                Main Document
                                                                                  Pg 25 of 32
                                                                                          Exhibit C
                                                                                    Email Master Service List
                                                                                       Served via Email

                               DESCRIPTION                                         NAME                                         NOTICE NAME                                         EMAIL
                                                               Office of the State of Iowa Attorney
State Attorney General                                         General                                          Attn: William R. Pearson ‐ Assistant AG           william.pearson@ag.iowa.gov
                                                               Office of the State of Vermont Attorney
State Attorney General                                         General                                          Attn: Jill S. Abrams                              Jill.abrams@vermont.gov
Office of The United States Trustee                            Office of The United States Trustee              Attn: Paul Schwartzberg                           paul.schwartzberg@usdoj.gov

Counsel to Ohio Attorney General                               Ohio Attorney General                            Attn: Alison L. Archer, Assistant AG              Alison.Archer@ohioattorneygeneral.gov
Counsel to Ohio Attorney General                               Ohio Attorney General                            Attn: Patricia D. Lazich, Assistant AG            Trish.Lazich@ohioattorneygeneral.gov
                                                                                                                Attn: Melanie L. Cyganowski, Esq. & Jennifer S.   mcyganowski@otterbourg.com
Counsel to the State of Texas                                  Otterbourg P.C.                                  Feeney                                            jfeeney@otterbourg.com

Counsel to Commonwealth of Pennsylvania                        Pennsylvania Office of Attorney General          Attn: Melissa L. Van Eck ‐ Senior Deputy AGmvaneck@attorneygeneral.gov
                                                                                                                                                           andrew.troop@pillsburylaw.com
Counsel to the Ad Hoc Group of Non‐Consenting States           Pillsbury Winthrop Shaw Pittman LLP              Attn: Andrew M. Troop and Andrew V. Alfano andrew.alfano@pillsburylaw.com
Counsel to the Ad Hoc Group of Non‐Consenting States           Pillsbury Winthrop Shaw Pittman LLP              Attn: Jason S. Sharp                       jason.sharp@pillsburylaw.com
Debtors                                                        Purdue Pharma L.P.                               Attn: President or General Counsel         Jon.Lowne@pharma.com
Counsel to Blue Cross Blue Shield Association                  RAWLINGS & ASSOCIATES                            Attn: Mark D. Fischer                      mdf@rawlingsandassociates.com
Counsel to AmerisourceBergen Drug Corporation                  Reed Smith LLP                                   Attn: Christopher A. Lynch                 clynch@reedsmith.com
Counsel to AmerisourceBergen Drug Corporation                  Reed Smith LLP                                   Attn: Claudia Z. Springer                  cspringer@reedsmith.com
                                                                                                                                                           Kristine.Manoukian@srz.com
Counsel to the Ad Hoc Group of Hospitals                       Schulte Roth & Zabel LLP                         Attn: Kristine Manoukian, James T. Bentley James.Bentley@srz.com
                                                                                                                                                           bkaswan@scott‐scott.com
Counsel to Consortium of Some Massachusetts Municipalities     Scott+Scott Attorneys at Law LLP                 Attn: Beth Kaswan and Judith S. Scolnick   jscolnick@scott‐scott.com
                                                                                                                                                           egoldstein@goodwin.com
                                                                                                                                                           bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.                    Shipman & Goodwin LLP                            Attn: Eric S. Goldstein                    bankruptcyparalegal@goodwin.com
                                                                                                                                                           jamie.fell@stblaw.com
Counsel to PJT Partners LP                                     Simpson Thacher & Bartlett LLP                   Attn: Elisha D. Graff, Jamie J. Fell       egraff@stblaw.com
State Attorney General                                         State of Alaska Attorney General                 Attn: Bankruptcy Department                attorney.general@alaska.gov
State Attorney General                                         State of Arizona Attorney General                Attn: Bankruptcy Department                aginfo@azag.gov
State Attorney General                                         State of Arkansas Attorney General               Attn: Bankruptcy Department                oag@ArkansasAG.gov
State Attorney General                                         State of California Attorney General             Attn: Bankruptcy Department                bankruptcy@coag.gov
State Attorney General                                         State of Connecticut Attorney General            Attn: Bankruptcy Department                attorney.general@po.state.ct.us
State Attorney General                                         State of Delaware Attorney General               Attn: Bankruptcy Department                Attorney.General@state.DE.US
State Attorney General                                         State of Hawaii Attorney General                 Attn: Bankruptcy Department                hawaiiag@hawaii.gov
State Attorney General                                         State of Illinois Attorney General               Attn: Bankruptcy Department                webmaster@atg.state.il.us
State Attorney General                                         State of Louisiana Attorney General              Attn: Bankruptcy Department                ConsumerInfo@ag.state.la.us
State Attorney General                                         State of Maine Attorney General                  Attn: Bankruptcy Department                consumer.mediation@maine.gov
State Attorney General                                         State of Maryland Attorney General               Attn: Bankruptcy Department                oag@oag.state.md.us

State Attorney General                                         State of Massachusetts Attorney General          Attn: Bankruptcy Department                       ago@state.ma.us



       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                             Page 5 of 7
                                           19-23649-rdd    Doc 708         Filed 12/26/19 Entered 12/26/19 19:40:30                                Main Document
                                                                                        Pg 26 of 32
                                                                                                   Exhibit C
                                                                                          Email Master Service List
                                                                                             Served via Email

                               DESCRIPTION                                              NAME                                         NOTICE NAME                                    EMAIL
State Attorney General                                               State of Michigan Attorney General               Attn: Bankruptcy Department                  miag@michigan.gov
State Attorney General                                               State of Minnesota Attorney General              Attn: Bankruptcy Department                  Attorney.General@ag.state.mn.us
State Attorney General                                               State of Missouri Attorney General               Attn: Bankruptcy Department                  attorney.general@ago.mo.gov
State Attorney General                                               State of Montana Attorney General                Attn: Bankruptcy Department                  contactdoj@mt.gov
State Attorney General                                               State of Nebraska Attorney General               Attn: Bankruptcy Department                  ago.info.help@nebraska.gov

State Attorney General                                               State of New Hampshire Attorney General          Attn: Bankruptcy Department                  attorneygeneral@doj.nh.gov
State Attorney General                                               State of New Jersey Attorney General             Attn: Bankruptcy Department                  askconsumeraffairs@lps.state.nj.us
State Attorney General                                               State of New York Attorney General               Attn: Louis J. Testa                         Louis.Testa@ag.ny.gov

State Attorney General                                               State of North Carolina Attorney General         Attn: Jessica Sutton                         jsutton2@ncdoj.gov
State Attorney General                                               State of North Dakota Attorney General           Attn: Bankruptcy Department                  ndag@nd.gov
State Attorney General                                               State of Oregon Attorney General                 Attn: Bankruptcy Department                  consumer.hotline@doj.state.or.us
State Attorney General                                               State of South Dakota Attorney General           Attn: Bankruptcy Department                  consumerhelp@state.sd.us
State Attorney General                                               State of Tennessee Attorney General              Attn: Bankruptcy Department                  reg.boards@tn.gov
Counsel to the State of Texas                                        State of Texas                                   Attn: Paul L. Singer, Esq.                   paul.singer@oag.texas.gov
Counsel to the State of Texas                                        State of Texas                                   Attn: Rachel R. Obaldo, Esq.                 bk‐robaldo@oag.texas.gov
State Attorney General                                               State of Texas Attorney General                  Attn: Bankruptcy Department                  public.information@oag.state.tx.us
State Attorney General                                               State of Utah Attorney General                   Attn: Bankruptcy Department                  uag@utah.gov
State Attorney General                                               State of Vermont Attorney General                Attn: Bankruptcy Department                  ago.info@vermont.gov
State Attorney General                                               State of Virginia Attorney General               Attn: Bankruptcy Department                  mailoag@oag.state.va.us
State Attorney General                                               State of Washington Attorney General             Attn: Bankruptcy Department                  emailago@atg.wa.gov
                                                                                                                      Attn: Abby Cunningham, Assistant AG for
State Attorney General                                               State of West Virginia Attorney General          West Virginia                                Abby.G.Cunningham@wvago.gov
Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel
Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara Rivers,
Marketing Services of Indiana, Inc., Glenn Golden, Gretta Golden,
Michael Christy, Edward Grace, Debra Dawsey, Darcy Sherman,
Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk,
Heather Enders, Jason Reynolds, MSI Corporation, Deborah Green‐
Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.                                                       Attn: Nicholas F. Kajon and Constantine D.     nfk@stevenslee.com
Schneider, and the Putative Classes                                  Stevens & Lee, P.C.                              Pourakis                                       cp@stevenslee.com
Counsel to Certain Native American Tribes, Health Organizations,     Stutzman, Bromberg, Esserman & Plifka, a                                                        esserman@sbep‐law.com
Municipalities and Unions                                            Professional Corporation                         Attn: Sander L. Esserman and Peter C. D’Apice dapice@sbep‐law.com
                                                                                                                                                                     smarkowitz@tarterkrinsky.com
                                                                                                                      Attn: Scott S. Markowitz, Esq., Rocco A.       rcavaliere@tarterkrinsky.com
Counsel to the Ad Hoc Committee of NAS Babies                        Tarter Krinsky & Drogin LLP                      Cavaliere, Esq., & Michael Z. Brownstein, Esq. mbrownstein@tarterkrinsky.com

State of Tennessee                                                   Tennessee Attorney General’s Office              Attn: Marvin Clements, Bankruptcy Division   Marvin.Clements@ag.tn.gov
Counsel to Thermo Fisher Scientific                                  Tucker Arensberg, P.C.                           Attn: Jordan S. Blask, Esq.                  jblask@tuckerlaw.com



       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                                     Page 6 of 7
                                           19-23649-rdd   Doc 708    Filed 12/26/19 Entered 12/26/19 19:40:30                              Main Document
                                                                                  Pg 27 of 32
                                                                                          Exhibit C
                                                                                    Email Master Service List
                                                                                       Served via Email

                               DESCRIPTION                                      NAME                                          NOTICE NAME                                       EMAIL
                                                                                                                                                              twaldrep@waldrepllp.com
                                                                                                                Attn: Thomas W. Waldrep, Jr., James C. Lanik, jlyday@waldrepllp.com
Counsel to the State of North Carolina                         Waldrep LLP                                      Jennifer B. Lyday                             jlanik@waldrepllp.com
Counsel to the State of Alabama                                Wilk Auslander LLP                               Attn: Eric J. Snyder                          esnyder@wilkauslander.com




       In re: Purdue Pharma L.P., et al.
       Case No. 19‐23649 (RDD)                                                             Page 7 of 7
19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                      Pg 28 of 32


                                     Exhibit D
                                19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30      Main Document
                                                                      Pg 29 of 32
                                                                       Exhibit D
                                                              Hardcopy Master Service List
                                                               Served via First Class Mail

                          DESCRIPTION                                          NAME                                      ADDRESS
                                                                                                    Attn: President or General Counsel
                                                                                                    180 W. Germantown Pike
Top 3 Largest Secured Creditor                            Air Liquide Industrial U.S. LP            East Norriton PA 19401
                                                                                                    Purdue Pharma L.P. ‐ Chambers Copy
                                                                                                    US Bankruptcy Court SDNY
United States Bankruptcy Court for the Southern District of                                         300 Quarropas Street, Room 248
New York                                                    Chambers of Honorable Robert D. Drain   White Plains NY 10601
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Apartado 9020192
State Attorney General                                    Commonwealth of Puerto Rico               San Juan PR 00902‐0192
                                                                                                    Attn: President or General Counsel
                                                                                                    1738 Bass Rd
Top 3 Largest Secured Creditor                            Ikon Financial Services                   Macon GA 31210‐1043
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
Internal Revenue Service                                  Internal Revenue Service                  Philadelphia PA 19104‐5016
                                                                                                    Centralized Insolvency Operation
                                                                                                    P.O. Box 7346
Internal Revenue Service                                  Internal Revenue Service                  Philadelphia PA 19101‐7346
                                                                                                    Attn: Bankruptcy Department
                                                                                                    P.O. Box 300152
State Attorney General                                    State of Alabama Attorney General         Montgomery AL 36130‐0152
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Ralph L. Carr Colorado Judicial Center
                                                                                                    1300 Broadway, 10th Floor
State Attorney General                                    State of Colorado Attorney General        Denver CO 80203
                                                                                                    Attn: Bankruptcy Department
                                                                                                    The Capitol, PL 01
State Attorney General                                    State of Florida Attorney General         Tallahassee FL 32399‐1050

      In re: Purdue Pharma L.P., et al.
      Case No. 19‐23649 (RDD)                                           Page 1 of 4
                                19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30    Main Document
                                                                      Pg 30 of 32
                                                                      Exhibit D
                                                              Hardcopy Master Service List
                                                               Served via First Class Mail

                          DESCRIPTION                                         NAME                                      ADDRESS
                                                                                                  Attn: Bankruptcy Department
                                                                                                  40 Capital Square, SW
State Attorney General                                    State of Georgia Attorney General       Atlanta GA 30334‐1300
                                                                                                  Attn: Bankruptcy Department
                                                                                                  700 W. Jefferson Street
                                                                                                  P.O. Box 83720
State Attorney General                                    State of Idaho Attorney General         Boise ID 83720‐1000
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Indiana Government Center South
                                                                                                  302 W. Washington St., 5th Floor
State Attorney General                                    State of Indiana Attorney General       Indianapolis IN 46204
                                                                                                  Attn: Bankruptcy Department
                                                                                                  1305 E. Walnut Street
State Attorney General                                    State of Iowa Attorney General          Des Moines IA 50319
                                                                                                  Attn: Bankruptcy Department
                                                                                                  120 SW 10th Ave., 2nd Floor
State Attorney General                                    State of Kansas Attorney General        Topeka KS 66612‐1597
                                                                                                  Attn: Bankruptcy Department
                                                                                                  700 Capitol Avenue, Suite 118
State Attorney General                                    State of Kentucky Attorney General      Frankfort KY 40601
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Walter Sillers Building
                                                                                                  550 High Street, Suite 1200, P.O. Box 220
State Attorney General                                    State of Mississippi Attorney General   Jackson MS 39201
                                                                                                  Attn: Bankruptcy Department
                                                                                                  100 North Carson Street
State Attorney General                                    State of Nevada Attorney General        Carson City NV 89701
                                                                                                  Attn: Bankruptcy Department
                                                                                                  P.O. Drawer 1508
State Attorney General                                    State of New Mexico Attorney General    Santa Fe NM 87504‐1508

      In re: Purdue Pharma L.P., et al.
      Case No. 19‐23649 (RDD)                                          Page 2 of 4
                                19-23649-rdd   Doc 708   Filed 12/26/19 Entered 12/26/19 19:40:30       Main Document
                                                                      Pg 31 of 32
                                                                      Exhibit D
                                                              Hardcopy Master Service List
                                                               Served via First Class Mail

                          DESCRIPTION                                         NAME                                        ADDRESS
                                                                                                     Attn: Bankruptcy Department
                                                                                                     30 E. Broad St., 14th Floor
State Attorney General                                    State of Ohio Attorney General             Columbus OH 43215
                                                                                                     Attn: Bankruptcy Department
                                                                                                     313 NE 21st Street
State Attorney General                                    State of Oklahoma Attorney General         Oklahoma City OK 73105
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Strawberry Square
                                                                                                     16th Floor
State Attorney General                                    State of Pennsylvania Attorney General     Harrisburg PA 17120
                                                                                                     Attn: Bankruptcy Department
                                                                                                     150 South Main Street
State Attorney General                                    State of Rhode Island Attorney General     Providence RI 02903
                                                                                                     Attn: Bankruptcy Department
                                                                                                     P.O. Box 11549
State Attorney General                                    State of South Carolina Attorney General   Columbia SC 29211‐1549
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Wisconsin Department of Justice
                                                                                                     State Capitol, Room 114 East, P.O. Box 7857
State Attorney General                                    State of Wisconsin Attorney General        Madison WI 53707‐7857
                                                                                                     Attn: Bankruptcy Department
                                                                                                     123 Capitol Building
                                                                                                     200 W. 24th Street
State Attorney General                                    State of Wyoming Attorney General          Cheyenne WY 82002
                                                                                                     Attn: President or General Counsel
                                                                                                     1310 Madrid Street
Top 3 Largest Secured Creditor                            U.S. Bank Equipment Finance                Marshall MN 56258
                                                                                                     Attn: Legal Department
                                                                                                     950 Pennsylvania Avenue, NW
United States Department of Justice                       U.S. Department of Justice                 Washington DC 20530‐0001

      In re: Purdue Pharma L.P., et al.
      Case No. 19‐23649 (RDD)                                          Page 3 of 4
                                19-23649-rdd   Doc 708    Filed 12/26/19 Entered 12/26/19 19:40:30   Main Document
                                                                       Pg 32 of 32
                                                                         Exhibit D
                                                                 Hardcopy Master Service List
                                                                  Served via First Class Mail

                          DESCRIPTION                                            NAME                                ADDRESS
                                                                                                 Attn: U.S. Attorney
United States Attorney’s Office for the Southern District of                                     300 Quarropas Street, Room 248
New York                                                     United States Attorney's Office     White Plains NY 10601‐4150
                                                                                                 Attn: Bankruptcy Department
                                                                                                 441 4th Street, NW
State Attorney General                                      Washington DC Attorney General       Washington DC 20001




      In re: Purdue Pharma L.P., et al.
      Case No. 19‐23649 (RDD)                                             Page 4 of 4
